FILED IN
             1st COURT OF APPEALS
                 HOUSTON, TEXAS
            12/29/2014 10:31:38 AM
             CHRISTOPHER A. PRINE
                     Clerk




EXHIBIT A
12-15-2014 II:S8am          From-                                                                                           T-658       P.002/002 F-222



                                                          Board of Law Examiners
                                                               Appoinled by (he Supreme Court     OfThX8S




                                                 Non-Resident Acknowledgment Letter
                                                                     December 15, 2014

        MICHAEL EDWARD PE1RELLA
        O'SHEA PARTNERS LLP
       521 FIFUI AVENUE, 25TH FL
       NEW YORK NY 10175-


        Application Received:        12115114
        C21usetf'exasCourt of Record:           CALTSENO: 01-14-00904-CV

        FROM:        Julie Lukenbill, Licensure Analyst. 512-463-2684


       This letter acknowledges receipt of your Application for Pro Hac Vice admission aad serves as
       your Proof of Payment of Fee.

       Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
       request for permission to participate in proceedings in a Texas Court. The next step is to file a
       sworn motion, in compliance with Rule XIX of the current Rules Governing Admission to the
       Bar of Texas, in the Texas Court in which you request to participate. which must be
       accompanied by this acknowledgment letter. The decision to grant or deny your application is
       ultimately made by the Texas Court ill which you request to participate.




          MOiling Addr{lU                                                                                                         : SmC! M!jI'9S~
       Posr Office Box 13486        T.lopbon.: ~l~-'I~~-I~~I     F.Cbhnil.~$124GH~OO   W'~~II •• www.bl•. dlfllo.l.wb   205 Weni 14th SIft;!....I. 5th Poor
      Austin. Texas 7&711·3486                                                                                                 AII~tin,Texas 7870 I